IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CHARLES LETZO,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3163

ORANGE COUNTY SCHOOL
BOARD OF
COMMISSIONERS/USIS,

      Appellees.

_____________________________/

Opinion filed February 2, 2017.

An appeal from an order of Judge of Compensation Claims.
Neal P. Pitts, Judge.

Date of Accident: January 15, 2014.

Richard W. Ervin of Fox & Loquasto, P.A., Tallahassee, and Charles H. Leo of
Law Offices of Charles H. Leo, P.A., Orlando, for Appellant.

Lamar D. Oxford and Eric J. Netcher of Dean, Ringers, Morgan & Lawton,
Orlando, for Appellees.




PER CURIAM.

      AFFIRMED.

WETHERELL, BILBREY, and JAY, JJ., CONCUR.